Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered February 23, 2010, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he should be permitted to withdraw his plea of guilty because the County Court imposed a three-year period of postrelease supervision, pursuant to the plea agreement, rather than the authorized period of five years (see Penal Law § 70.45). Although, as the People correctly concede, the sentence was illegal, the defendant is not adversely affected by the illegality of the sentence. Accordingly, his claim is without merit (cf. People v Andrews, 29 AD3d 599 [2006]; People v Gray, 181 AD2d 831 [1992]; CPL 470.15 [1]). Dillon, J.P., Angiolillo, Dickerson and Hinds-Radix, JJ., concur.